Citation Nr: 0211291	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  00-20 723A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy.


WITNESS AT HEARING ON APPEAL

B.C.

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The veteran had active duty from April 1943 to July 1961.  
The record reflects the veteran died on April [redacted], 1999. This 
appeal involves a dispute between the veteran's stepson (the 
appellant) and his ex-spouse B.C. for recognition as the 
beneficiary of the veteran's NSLI policy.  

This matter was last before the Board of Veterans' Appeals 
(Board) in June 2001, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  On 
May 14, 2002, a video conference hearing was conducted before 
the undersigned.  The appellant did not appear for the 
hearing.  B.C. and J.D did appear. The witnesses were at the 
Department of Veterans Affairs Regional office in Louisville, 
Kentucky.  The undersigned was at the Board in Washington, 
D.C.  


FINDING OF FACT

On February 17, 1999, the veteran named B.C. as the sole 
beneficiary of his NSLI policy, and undertook an overt action 
reasonably designed to effectuate that intention.


CONCLUSION OF LAW

B.C. is the last-named beneficiary of the veteran's NSLI 
policy and the person entitled to all proceeds. 38 U.S.C.A. § 
1917 (West 1991); 38 C.F.R. § 8.19 (2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, during the pendency of this matter, 
the Veterans Claims Assistance Act of 2000 ("VCAA") was 
made law, and provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A (West Supp. 2001).  Regulations 
have been implemented in support of the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Having reviewed the record in depth, the Board is of the 
opinion that the provisions of the VCAA have been satisfied.  
By letter dated in April 1999, the appellant was apprised 
that he was not the named beneficiary of record, and was 
further advised that VA was required to pay the insurance 
proceeds to the last validly named beneficiary.  He was 
specifically admonished that claims to insurance based solely 
on factors of relationship or marital status were not 
relevant under applicable law.  He was further apprised of 
the evidence of record by letter dated in May 1999 and how 
the record did not then substantiate his claim.  The RO&IC 
specifically advised the appellant of the evidence found 
wanting in his claim in its January 2000 rating decision, as 
well as in the October 2000 Statement of the Case.  

 The record contains an April 1994, Designation of 
Beneficiary form (VA Form 29-336), naming the appellant as 
the sole beneficiary to the veteran's life insurance policy.  
Also contained in the record is a February 17, 1999 
Designation of Beneficiary form, specifying B.C. to be the 
sole recipient of the NSLI proceeds.  

An NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  Lee v. West, 13 Vet. App. 
388 (2000).  The veteran, as the insured party, possesses the 
right to designate the beneficiary or beneficiaries of the 
policy, and at all times enjoys the right to change the 
beneficiary or beneficiaries without the consent of such 
beneficiary or beneficiaries.  38 U.S.C.A. § 1917 (West 
1991); 38 C.F.R. § 8.19 (2001).

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F.2d 1246, 1247 (6th 
Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).

On the matter of a veteran's intent, it has been held with 
respect to the regulations pertaining to a change of 
beneficiary that the courts may brush aside all legal 
technicalities in an effort to effectuate the manifest intent 
of the insured.  Curtis v. West, 11 Vet. App. 129, 133 (1998) 
(citing United States v. Pahmer, 238 F.2d 431 (2nd Cir. 
1956), cert. denied, 352 U.S. 1026 (1957)).  Attempts by a 
veteran to change a beneficiary will be "liberally 
construed." Young v. Derwinski, 2 Vet. App. 59, 61 (1992).  
However, evidence of this intent, along with an affirmative 
or overt act performed by the insured to effectuate that 
intent, must also be present.  Curtis, 11 Vet. App. at 133 
(citing Jones v. Brown, 6 Vet. App. 388, 390 (1994), and 
Young v. Derwinski, 2 Vet. App. 59, 61 (1992)).

For purposes of determining whether a valid change of 
beneficiary for an NSLI policy has been effectuated, the 
following test governs.  First, a person seeking to show that 
the NSLI insured veteran had effected a beneficiary change 
may prevail by proving that the insured veteran complied with 
38 C.F.R. § 8.19 in filing a valid change of beneficiary with 
VA.  See also 38 U.S.C.A. § 1917(a).  Second, if this cannot 
be shown, then, in order to prevail, the claimant must prove 
by clear and convincing evidence that the insured veteran 
intended that the claimant should be the beneficiary and also 
prove that the insured veteran took an overt action 
reasonably designed to effectuate that intent.  Third, if the 
insured veteran's intent cannot be proven by clear and 
convincing evidence, then the claimant must prove the insured 
veteran's intent by a preponderance of the evidence and must 
also prove that the insured veteran did everything reasonably 
necessary, or at least everything he or she subjectively and 
reasonably believed was necessary, to effectuate his or her 
intention.  In applying this test, the party claiming the 
insured veteran intended to change the beneficiary of his or 
her NSLI policy has the burden of proof.  Fagan v. West, 13 
Vet. App. 48, 57 (1999). 

In support of his contention that he should be recognized as 
the beneficiary of the policy, the appellant argued that the 
veteran was unable to handle his own financial affairs due to 
"cancer in his brain" which affected his cognitive ability.  
The appellant also claimed that the veteran may not have been 
the person who signed a new Designation of Beneficiary form, 
and stated that the veteran's ex-spouse had "pulled similar 
tricks like this in the past."  He also argued that because 
the veteran and B.C. had been divorced, she was not entitled 
to the insurance proceeds.  (Because the designation of a 
beneficiary is not dependent upon marital status, the latter 
contention is without merit as a matter of law and will not 
be further addressed.)   His principal argument, however, 
seems to be that the February 1999 signature was not the way 
the veteran typically, if not invariably, signed his name.

With his challenge, the appellant also enclosed a statement 
which he reported he had transcribed in June 1995, and which 
he claimed had been dictated to him by his stepfather.  In 
substance, the statement indicated the veteran's intention in 
relevant part for his stepson, the appellant, to assume 
responsibility for the veteran's bills and property and that 
the appellant was "is to be in charge".  

 

The witness to the February 17, 1999 beneficiary designation 
was contacted in April 1999. The witness, J. D., reported 
that he was not asked to witness the redesignation but that 
he would just happen to be there as a matter of circumstance.  
He stated that the veteran was alert and lucid as to his 
surroundings and the people around him, and that the veteran 
was clear in his own mind as to the person he wanted to name 
as beneficiary.  He also responded that the veteran acted of 
his own free will, and he did not appear to be intoxicated or 
acting under the influence of any medication or drugs.  He 
also stated that the veteran appeared to be cognizant of his 
actions at the time of the redesignation.  

In a July 1999 written statement, M.M. identified himself as 
a friend and caregiver to the veteran and reiterated the 
observations of J.D.  Mr. M.M. also stated that he recalled 
the veteran saying that B.C. would be his beneficiary.  

Due to the challenge of the beneficiary in this matter, in 
particular as to the authenticity of the signatures, the RO 
caused the document changing the beneficiary to be examined 
by the Director of the VA Forensic Document Laboratory in 
Washington, D.C.  It was the opinion of the document analyst 
that it could not be established that the veteran signed the 
Change of Beneficiary Form in February 1999.  

The appellant in turn forwarded what he reported to be 
another statement written by the veteran in February 1999 
purportedly signed by the veteran before S.M.P., a notary 
public for the State of Ohio on February 28, 1999.  The 
February 1999 statement reflects that the veteran had no 
intention of naming B.C. as his beneficiary.  The commission 
stamp imprint is difficult to read but seems to state an 
expiration date of July 6, 1999.

The notary, S.M.P., was located and the document was 
forwarded to her for review.  She stated that the document 
had been altered or traced.  She added that the date on the 
document of 2-28-99 was not in her handwriting.  Finally, she 
declared that her current notary stamp expiration was July 
27, 2003, and her last notary stamp expiration was July 
6,1998.  A document analyst, moreover, also concluded that 
the veteran did not author the document dated February 28, 
1999.  

The only argument advanced by the appellant which has any 
force is that the February 17, 1999, signature was not in the 
form in which the veteran generally signed his name.  It is 
also true that the middle initial is difficult to identify.  
On the other hand, various papers and forms in the claims 
folders reveal that the veteran did on multiple occasions 
sign his name beginning [redacted].  He was very ill at the time 
he signed the beneficiary designation form which could 
explain the awkward writing of the middle initial.  It could 
also just have been a mistake.  It could have been simply 
unartful.  Whatever the ambiguity about the middle initial, 
it does not mean that the veteran was not in fact the writer.   

If there was other credible evidence to support the 
assertions of overreaching and duress, then perhaps further 
development might be required.  The appellant, however, lacks 
credibility.  He submitted a document which --to put it 
mildly--is of the most dubious validity.  The reasons for 
attaching a superabundant degree of skepticism to the 
document of February 28, 1999, have already been outlined.  
The appellant's blithe attempt to deflect responsibility for 
it is utterly unpersuasive.  The analyst's report of the 
February 17 form is neutral.  The appellant's allegations and 
suppositions are accorded no substantial weight.  Therefore, 
it is found that most probably the veteran did indeed 
voluntarily and knowingly sign the form dated February 17, 
1999, and thereby did overtly display his intention to change 
the beneficiary of the policy.

ORDER

Because B.C. is the last-named beneficiary of the veteran's 
NSLI policy, the appeal is denied.  


		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


